DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/15/2021, with respect to the 35 U.S.C. 103 rejection over Koestenbauer (US 2017/0260622) have been fully considered and are persuasive. The rejection is withdrawn. 
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Cole Duncan on 3/3/2022.
The application has been amended as follows: 
Claim 10: The molded article of claim 1, wherein the molded article contains 86 to 92 wt.% molybdenum.
Claim 14: The method of claim 13, wherein the molded article obtained from the casting mold contains 86 to 92 wt.% molybdenum.
Claim 17: [[A]] The molded article of claim 1, the molded article capable of replacing an iridium material.
the method of claim 13, the molded article capable of replacing an iridium material.
Claim 26: The molded article of claim 21, wherein the molded article contains 86 to 92 wt.% molybdenum.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest a molded article consisting of the claimed Mo-based alloy, nor is the claimed method of producing a molded article from the claimed Mo-based alloy taught or suggested.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOBEI WANG whose telephone number is (571)270-5705. The examiner can normally be reached M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOBEI WANG/Primary Examiner, Art Unit 1784